department of the treasury internal_revenue_service washington d c date number release date uilc cc el gl br1 gl-809790-99 memorandum for associate district_counsel southern california district from alan c levine chief branch general litigation subject this responds to your request for advice regarding the above subject this document is not to be cited as precedent legend taxpayer x date a date b date c amount a amount b amount c date d amount d amount e date e amount f date f date g amount g date h amount h amount i date i date j date k issue s gl-809790-99 whether the federal_tax_lien of sec_6321 continues to attach to real_property purchased by a taxpayer in after a judgment against him in in which the contract of sale was rescinded conclusion the federal_tax_lien remained attached to the property even after rescission of a contract of sale of real_property purchased by the taxpayer facts the taxpayer and a third party entered into a contract to purchase real_property in from the sellers at a price of dollar_figure as part of the contract the taxpayer agreed to either assume the existing trust deed that had a balance of dollar_figure or refinance after a down payment of dollar_figure the sellers conveyed legal_title to the taxpayer and a third party as joint_tenants the internal_revenue_service filed a notice_of_federal_tax_lien against the taxpayer in the county where the real_property was located on in the amount of dollar_figure for the taxpayer never did assume the existing loan nor did he refinance he made monthly payments of dollar_figure to the sellers on the existing deed_of_trust from september until early since th sellers of the property were primarily liable on the loan they made a total of payments plus late fees totaling dollar_figure after the taxpayer defaulted the sellers sued the taxpayer in state court on for breach of contract and rescission on the sellers obtained a default judgment the taxpayer was declared in breach and the court ordered the contract rescinded the court awarded the sellers dollar_figure in compensatory_damages for the loan payments they made as well as attorney’s fees and costs of dollar_figure the taxpayer refused to cooperate therefore the court appointed an elisor who executed a deed and conveyed the property back to the sellers on the sellers are now reselling the property for dollar_figure and question the service’s demand in the amount of dollar_figure which is the current amount of the taxpayer’s tax_liability for including interest and penalties law and analysis sec_6321 provides that a lien for unpaid taxes attaches to all property and rights to property of the taxpayer the federal_tax_lien in this case arose in and a federal_tax_lien was recorded in while the taxpayer was the owner of the joint tenant died on and the federal_tax_lien attached to the entire property at that time gl-809790-99 the property the federal_tax_lien continues until satisfied or unenforceable due to lapse of time sec_6322 treas reg a authorizes the service to seize property subject_to a federal_tax_lien which has been sold or otherwise transferred by the taxpayer the lien therefore attached to the property and continued to attach regardless of any conveyance to a third party or a reconveyance back to the original_seller i t is of the very nature and essence of a lien that no matter into whose hands the property goes it passes cum onere ‘ 357_us_51 in addition the federal_tax_lien is not limited to the value of the property at the time of the sale to a third party but may share in any appreciation of the property han v united_states 944_f2d_526 9th cir in this case the property subject_to the federal_tax_lien was transferred back to the sellers after a judgment in which the court held that the contract of sale was rescinded the federal_tax_lien remained attached to the property at the time it was transferred back to the sellers and had priority over the sellers’ interest the government has the right to seize the property sell it and compensate the sellers for the value of their interest 898_f2d_493 6th cir government not limited to amount of taxpayer’s down payment on installment real_estate contract who immediately transferred it to a third party alternatively the government could accept the amount due on the liability from the sellers and release the lien the only way the sellers could defeat a federal_tax_lien filed at least thirty days prior to the sale would be to notify the government at least days prior to the sale pursuant to sec_7425 otherwise the sale is made subject_to and without disturbing such lien the government was not notified about the sale sanborn v ballanfonte p cal provides that upon rescission of an executory_contract in california the parties should be restored to their former positions in this case as a matter of state law the sellers should refund to the taxpayer his down payment and any mortgage payments made on the property while it could be concluded from an analysis of sanborn that the united_states has a lien on the subject real_property after the rescission because the taxpayer has an equitable interest in it at that time this would be an inaccurate analysis even if a taxpayer has relinquished all rights to the property by a valid sale or transfer the federal_tax_lien would still attach 88_f3d_229 3d cir taxpayer transferred to wife who later transferred to a third party federal_tax_lien remained attached with respect to his one-half interest nor would it be accurate to limit the value of the federal_tax_lien to the down payment and mortgage payments made f ixing the value of the lien at the time the taxpayer transfers the property certainly ‘affects the lien ’ and therefore bess prohibits it id pincite gl-809790-99 we recommend advising the sellers’ legal_representative that if the sellers choose not to satisfy the lien the united_states will either seize and sell the property or file suit to reduce the tax claim to judgment and sell the property after the court awards judgment case development hazards and other considerations we can identify no other litigating hazards that would change or qualify the conclusions reached in this memorandum if you have any further questions please call the branch cc assistant regional_counsel gl wr
